Citation Nr: 1104249	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-46 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include anxiety, depression, and an adjustment 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1955 to June 1957 and 
from March 1961 to July 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied entitlement to service connection for 
anxiety/depression.  

At the outset, the Board notes that, in Boggs v. Peake, 520 F.3d 
1330 (2008), the United States Court of Appeals for the Federal 
Circuit found that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different diagnosed 
disease or injury when it is an independent claim based on a 
distinct factual basis.  Essentially, claims based upon 
distinctly diagnosed diseases or injuries are considered separate 
claims.  Id.  In the instant case, in July 1986, the Veteran was 
denied service connection for an "inadequate personality" on 
the grounds that this condition was considered to be a congenital 
and/or developmental disorder for which VA benefits were not 
payable.  However, the records submitted since the July 1986 
denial reflect diagnoses of anxiety, depression, and an 
adjustment disorder.  Because service connection for an acquired 
psychiatric disorder, to include anxiety, depression, and an 
adjustment disorder, is distinct from service connection for an 
"inadequate personality," insofar as it reflects different 
diagnoses with different symptomatology, this claim must be 
considered independently.  Id.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.   For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, further attempts should be made to 
obtain a complete copy of the Veteran's VA treatment records and 
the Veteran should be afforded another VA psychiatric examination 
assessing whether he has a current psychiatric disorder that is 
related to his military service.

A review of the record reveals that some of the Veteran's 
relevant VA treatment records have not yet been associated with 
the claims file.  Specifically, during VA treatment in July 2007, 
the doctor noted that the Veteran had been treated by Dr. O.K. on 
June 28, 2007; however, to date, the earliest VA treatment 
records on file are dated in July 2007.  Moreover, the Board 
notes that the most recent VA treatment records that have been 
associated with the claims file are dated in May 2009.  
Accordingly, on remand, efforts should be made to obtain a 
complete copy of all of the Veteran's outstanding VA treatment 
records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Additionally, the Board finds that another VA medical examination 
and opinion are necessary before the Board renders a decision in 
this case.  In this regard, the Board acknowledges that, in July 
2008, the Veteran was afforded a VA psychiatric examination, and 
that at that time, the examiner provided the opinion that the 
Veteran did not currently have an adjustment disorder, and as 
such, the Veteran's diagnosis of an adjustment disorder was 
erroneous.  The examiner also provided the opinion that, insofar 
as the Veteran's psychiatric symptoms were mild and transient in 
nature, such symptoms were not significant enough to warrant a 
psychiatric diagnosis.  Moreover, the examiner stated that 
because the Veteran did not have a current psychiatric 
disability, no opinion as to the etiology of a psychiatric 
disorder could be provided at that time.  

Significantly, however, the examiner failed to reconcile his 
opinion that the Veteran did not currently have a psychiatric 
disorder with the conflicting medical evidence of record and 
failed to provide an adequate rationale for his opinion that the 
Veteran's diagnosis of an adjustment disorder by VA doctors was 
erroneous.  In this regard, the Board notes that, during VA 
treatment in July 2007, the Veteran was diagnosed with 
anxiety/depression; since August 2007, the Veteran's regular VA 
treating doctors have continued to report that the Veteran has an 
adjustment disorder with a history of chronic anxiety; since 
August 2007, the Veteran's active problem list has included 
depression and anxiety; and since August 2007, the Veteran's VA 
doctors have continued to treat his depression, anxiety, and 
sleep disorder with Celexa.  On this record, the Board finds that 
another VA examination and medical opinion assessing whether the 
Veteran has a current psychiatric disorder that is related to 
military service is necessary to make a determination in this 
case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008) (stating that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two); Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the 
Board has the authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence); see also 38 C.F.R. § 
4.2 (stating that if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an 
examination, even if not required to do so, an adequate one must 
be produced). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should make arrangements to 
obtain a complete copy of the Veteran's 
treatment records regarding his treatment for 
any psychiatric disorder from the VA Medical 
Center in Dublin, Georgia.  In this regard, 
the Board notes that it is particularly 
interested in any treatment records 1) dated 
prior to July 2007, to specifically include 
treatment records from Dr. K.O. in June 2007, 
and 2) dated since May 2009.  If any records 
cannot be obtained after reasonable efforts 
have been made, the RO/AMC shall issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.

2.  After the foregoing development has been 
completed, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary studies should be conducted.

The examiner must provide an opinion as to 
whether the Veteran meets the DSM-IV criteria 
for any current psychiatric disorder, and if 
so, must provide an opinion as to the 
diagnosis, date of onset, and etiology of any 
such disorder that is found to be present, 
i.e., an adjustment disorder, anxiety 
disorder, depression, etc.   

In doing so, the examiner should reconcile 
his opinion with the medical evidence of 
record concerning this matter.  Specifically, 
the examiner should acknowledge and discuss 
the fact that 1) the Veteran was diagnosed 
with anxiety/depression by a VA doctor in 
July 2007; 2) since August 2007, the 
Veteran's regular VA treating doctors have 
consistently reported that he has an 
adjustment disorder with a history of 
chronic anxiety; 3) since August 2007, the 
Veteran has consistently been noted to have a 
current problem with depression and anxiety; 
and 4) since August 2007, the Veteran's VA 
doctors have continued to treat his 
depression, anxiety, and sleep disorder with 
Celexa.  The examiner should also 
specifically acknowledge and discuss the July 
2008 VA examiner's opinion that the Veteran 
does not currently have an adjustment 
disorder and that the Veteran's psychiatric 
symptoms are not significant enough to 
warrant a psychiatric diagnosis.  

If the examiner determines that the Veteran 
has a current psychiatric disorder, the 
examiner should also provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current psychiatric disorder had its onset 
during active service or is related to any 
in-service disease or injury.  In providing 
this opinion, the examiner should acknowledge 
and discuss the significance, if any, of the 
Veteran's reports of a continuity of 
symptomatology since service; the fact that 
the Veteran denied having a history of 
nervous trouble or depression at his 
enlistment examination in March 1961; his in-
service treatment for anxiety and depression 
in April 1962; the May 1962 determination by 
a military psychiatrist that the Veteran 
should be separated from service for 
unsuitability due to his "inadequate 
personality"; the Veteran's reports of a 
history of nervous trouble at his separation 
examination in June 1962; his VA treatment 
for anxiety in April 1994; and his VA 
treatment for anxiety, depression, and an 
adjustment disorder since August 2007.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

3.  The RO/AMC should then read all medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all 
questions posed are not answered.  

4.  Finally, readjudicate the Veteran's claim 
on appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

